FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10215

               Plaintiff - Appellee,             D.C. No. 2:15-cr-00067-SPL

 v.
                                                 MEMORANDUM*
JUAN CARDONA-ELIAS, a.k.a. Jose
Cardenas Ilies, a.k.a. Juan Jose Cardona-
Elias,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Juan Cardona-Elias appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we vacate and remand for resentencing.

          Cardona-Elias contends that the district court procedurally erred by basing

the sentence on a mischaracterization of his criminal history. Because the record

reflects that the district court may have based the sentence on the mistaken belief

that Cardona-Elias had two prior convictions for illegal reentry, rather than one

conviction for illegal reentry and one for illegal entry, we vacate and remand for

resentencing. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc) (selection of sentence based on clearly erroneous facts constitutes procedural

error).

          In light of this disposition, we need not reach Cardona-Elias’s remaining

claim of sentencing error.

          VACATED and REMANDED.




                                             2                                   15-10215